Citation Nr: 1810895	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty August 1969 to July 1971, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the Board in November 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

In September 2017, this matter was last before the Board, at which time it was remanded.  


FINDINGS OF FACT

The Veteran does not have hearing loss in the right ear considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability are not met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act (VCAA) in a November 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in November 2016.  As there is no allegation that the hearing was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2017 to allow for the Agency of Original Jurisdiction (AOJ) to consider pertinent VA records in the first instance.  Following the Board's remand, the AOJ considered this evidence in a December 2017 Supplemental Statement of the Case (SSOC).  Accordingly, there has been compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection has been established for a hearing loss disability of the left ear based on exposure to acoustic trauma.  Exposure to acoustic trauma is therefore conceded.  

A review of the service treatment records document no reports or treatment related to hearing problems.  The earliest evidence relating to hearing acuity appears in a January 2011 private audiogram.  A review of the audiogram discloses "speech tests," but the audiogram does not indicate whether it was performed by a state-licensed audiologist and includes a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 (2017) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and pure tone audiometry test).  Regardless, the audiogram does not suggest hearing loss of the right ear to a level consistent with disability for VA purposes.  38 C.F.R. § 3.385.

The Veteran was afforded VA examinations in July 2012 and December 2016.  In each case, audiograms did not show hearing loss of the right ear to the extent considered a disability for VA purposes.  Id.

Entitlement to service connection for a hearing loss disability of the right ear is not established.  The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, it is clear that the diagnosis of hearing loss is not capable of lay observation, as it requires audiometric findings.  In the present case, no audiometric test results of record meet VA's threshold for considering hearing loss a disability for VA purposes.  See e.g. VA examinations dated in July 2012 and December 2016.  38 C.F.R. § 3.385.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


